F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               FEB 26 1997
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                     Clerk


 BILLY EARL CLAYTON,

          Petitioner-Appellant,
 v.
                                                             No. 96-6189
                                                      (D.C. No. CIV-95-1183-C)
 UNITED STATES PAROLE
                                                    (Western District of Oklahoma)
 COMMISSION,

          Respondent-Appellee.




                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, PORFILIO, Circuit Judge, and MURPHY, Circuit
Judge.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Appellant’s original petition challenged the validity of an order revoking his parole

and committing him to a term of incarceration. The only issues he raises in this appeal

are that the district court did not accept his claim the audio tape of the parole revocation

hearing was altered, and the court did not order an investigation to determine whether his

claim was valid. The district court did, however, listen to the tape and find evidence

supporting the factual allegations leading to the revocation. Further, the district court

found Appellant’s claim of alteration an “unsupported speculation.” Our review of the

record affirms those findings.

       Although Appellant has been vociferous and dogged in his claim, he has not

specified what evidence was omitted from the tape or what evidence was falsely included.

In short, he has failed to demonstrate how he was harmed. Without such a demonstration,

the district court was not bound to pursue Appellant’s fanciful notions and order an

examination of the tape as he now claims. We can find no error in the holdings of the

district court.

       AFFIRMED.



                                           ENTERED FOR THE COURT

                                           John C. Porfilio
                                           Circuit Judge




                                             -2-